DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               OMAR YSAZA,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-3802

                           [December 3, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Ernest A. Kollra, Judge; L.T. Case No. 17001263CF10A.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Georgina Jimenez-
Orosa, Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.